OFFICE ACTION
Allowance Subject Matter
1.	Claims 1-3, 6-11, 21-28 & 32-34 are allowed Following is the Examiner’s reason for allowance
	The closest prior art, Farrar et al (U.S. Patent 7,504,674) in view of Chen et al (U.S. Publication 2004/0144311), does not anticipate or suggest such limitations as: “the performing of the plasma treatment process comprises generating plasma and exposing the top surface of the bottom electrode layer to the plasma, and wherein the interfacial layer has a non-zero thickness and comprises oxygen when the generating of the plasma ends” (as applied to Claim 1); “the plasma treating comprises ge9nerating plasma and further comprises exposing the top surface of the bottom electrode layer and native oxide on the top surface to the plasma, and wherein plasma treating ends upon completion of the generating and the exposing” (as applied to Claim 7); and “forming a native oxide layer overlying and directly contacting the top surface of the bottom electrode layer, wherein the exposing is performed while the native oxide layer is on the top surface and is performed such that the native oxide layer is fully removed, and replaced with the interfacial layer, at an end of the exposing” (as applied to Claim 21), of the pending claims in a manner which would warrant a rejection under 35 U.S.C. §102 and/or 35 U.S.C. §103.  There was no other prior art, including IDS filed on 09/23/2019, 05/13/2020, 09/16/2020, 10/26/2020, 12/29/2020 and 04/06/2021, that suggested a modification with the cited prior art so as satisfy the combination of pending claims.
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Contact Information
3.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
June 15, 2021											    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815